DETAILED ACTION
This is a final Office action in response to communications received on 7/01/2022.  Claims 1-2 and 12-13 were amended.  No new claims were added and no claims were cancelled.  Claims 1-13 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 7/01/2022, to claims 12 and 13 making the claims directed to different statutory classes independent and explicitly incorporating in limitations from claim 1 are sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 12 and 13 is withdrawn.
Applicant’s Remarks, filed 7/01/2022, regarding 103 have been considered, but have not been found persuasive.
Applicant argues at page 10 of the Remarks that Suresh does not disclose the limitations of claim 1 because each state of the frequency scaled message scheduler data path circuit 1002 operates at the same frequency of ½, however the Examiner respectfully disagrees.  Figure 10 of Suresh discloses a frequency scaled message scheduler data path circuit 1002 including registers 1004 and 1006 which para. [0077] discloses as operating at the “(reduced) frequency (e.g., half-frequency) scaled clock (e.g., clk_div_2) and a message digest data path circuit 1003 comprising, for example, registers 1005 and 1009, which are operating according to para. [0077] and Figure10 at the “main 1*frequency) clock (e.g., clk)”.  Therefore, Figure 10 discloses two sets of registers from two circuits which are operating at two frequencies (clk_div 2 and clk).  In addition, paragraph [0077] of Suresh also explicitly discloses that “the frequency scaled message scheduler data path circuit 1002 includes a plurality of blocks (e.g., instances of block 1040) that output a first and second element of a state vector in the same cycle of a clock that is slower (e.g., half slower) than the (e.g., system) clock of the message digest data path circuit 1003” (emphasis added).  Therefore, Suresh discloses a hashing circuit with register sets in the frequency scaled message scheduler data path circuit 1002 operating at a second frequency that is ½ slower (i.e. N =2) than the frequency at which the registers of the message digest data path circuit 1003.  Accordingly, Suresh discloses the limitations for which it is cited.
Applicant further argues on pages 11-12 of the Remarks that Yin fails to disclose “extension registers and a first set of extension registers and a second set of extension registers” because “each register of each stage in the full-pipeline structure of Yin is connected one-to-one to a corresponding register in a next stage, which means that all the registers of each stage in the full-pipeline structure of Yin operate at the same frequency”, however the Examiner respectfully disagrees.  Yin is not being cited as teaching registers operating a first and second frequency.  Yin does not need to disclose this functionality because that functionality is already cited by the primary reference as discussed above.  Yin is only cited to disclose multiple sets of extension registers.  Yin teaches a SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) (Yin, p. 1, Summary of the Invention & p. 4).  Accordingly, Yin teaches the limitations for which it is cited.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh (US 2020/0103930) in view of Zhang Yin (CN 108427575, machine translated) (hereafter “Yin”).
	Regarding claim 1, Suresh disclose the limitations substantially as follows:
A circuit for performing a hash algorithm (paras. [0039], [0052], Fig. 6: hashing accelerator comprising blockchain mining circuits), comprising: 
	an input module for receiving data (para. [0052]: receiving a message/header data); and 
	an operation module for calculating a hash value based on the received data, the operation module including a plurality of operation stages arranged in a pipeline structure, the plurality of operation stages including a 0th operation stage, a 1st operation stage, up to a P-th operation stage, wherein P is a fixed positive integer greater than 1 and less than the number of operation stages in the pipeline structure (paras. [0052], [0063], [0072]: calculating a hash value based on the received message based upon performing stages of a pipeline for a bitcoin mining operation (performing hash rounds), where there are multiple stages (i.e. a 0th stage, a 1st stage and additional stages (i.e. P-th stages)), 
	wherein each of the 1st operation stage to the P-th operation stage (where each of the bitcoin mining operation stages of the pipeline) includes: 
	a plurality of cache registers for storing intermediate values of a current operation stage and operating at a first frequency (paras. [0052], [0057]-[0059], [0063], [0074], [0075], [0077]: plurality of registers for storing intermediate values of a current stage of the operation operating at a first regular frequency of the message digest), and 
	a plurality of registers for storing extension data of a current operation stage, and including a first set of registers operating at the first frequency and a second set of registers operating at a second frequency (paras. [0074]-[0075], [0077], [0139], [0146], [0169]: register sets (i.e. first and second sets) for storing extended instruction set data for stages of bitcoin mining operating (i.e. current operation stage) at frequency of message digest (i.e. first frequency) and for operating at a slower frequency (i.e. second frequency) of the message scheduler), 
	wherein the second frequency is 1/N times of the first frequency, and N is a fixed positive integer which is greater than 1 and not greater than the number of registers in the second set of registers (paras. [0074]-[0075], [0077], [0146]: where the slower frequency of the frequency scaled message scheduler (i.e. second frequency) is ½ of the frequency of the message digest (i.e. first frequency), where N = 2 which is greater than 1 and not greater than the number of registers = 36).
Suresh does not explicitly disclose the remaining limitations of claim 1 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
However, in the same field of endeavor, Yin discloses the remaining limitations of claim 1 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
(Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers));
Yin is combinable with Suresh because both are from the same field of endeavor of reducing the power consumption in hashing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yin’s extension registers into the registers of Suresh because Yin discloses in the Background section that the existing SHA-224/256 structure comprises extended registers (p. 1) and Suresh discloses that the hashing is performed for SHA-256 (para. [0057]) and because employing these types of registers enables reducing the amount of power consumed by reducing the number of register units required (Yin, p. 2).

	Regarding claim 2, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 2 as follows:
	The circuit of claim 1, wherein the circuit further comprising: 
	a clock module for providing a reference clock signal having the first frequency and a reference clock period corresponding to the first frequency, wherein the plurality of cache registers and the first set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of each of the 1st operation stage to the P-th operation stage operate based on the reference clock signal (Suresh, paras. [0074]-[0075], [0077]-[0078], [0146]: providing a clock signal for the message digest having a regular frequency (i.e. first frequency) for a cycle (i.e. reference clock period), the registers and extended registers of the stages of the mining operation (i.e. 1st operation stage to P-th operation stage) operating according to the clock of the message digest); 
	wherein each of the 1st operation stage to the P-th operation stage is configured to: 
	generate, during each reference clock cycle, intermediate values for storage in a plurality of cache registers of a current operation stage based on extension data from at least one of a first set of extension registers in an adjacent previous operation stage (Suresh, paras. [0076], [0077], [0081], [0146], Fig. 10: generating for each cycle of the clock of the message digest (i.e. each reference clock cycle) intermediate values for storage in a register for the mining operation based on extended data from previous stages in the pipeline (i.e. extension data from in an extension register in adjacent previous N operation stages)).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 

	Regarding claim 3, Suresh and Yin disclose the limitations of claims 1 and 2.
Suresh and Yin disclose the limitations of claim 3 as follows:
	The circuit of claim 2, wherein each of a N-th operation stage to the P-th operation stage is configured to: 
	generate, during each reference clock cycle, extension data for storage in a first set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of a current operation stage based on extension data in at least one extension register in adjacent previous N operation stages of the current operation stage (Suresh, paras. [0076], [0077], [0081], [0146], Fig. 10: for each stage of the mining operation (i.e. N-th operation stage to P-th operation stage), generating for each cycle of the clock of the message digest (i.e. each reference clock cycle), extension data for storage in extended registers of a stage of the mining operation based on data from previous stages of the pipeline (i.e. extension data from in an extension register in adjacent previous N operation stages)); 
	wherein the i+j1*N-th operation stage is configured to generate, during a C1+i+k*N-th reference clock cycle, extension data for storage in a second set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of a current operation stage based on extension data in at least one extension register in adjacent previous N operation stages of the current operation stage; and wherein C1 is a fixed positive integer; i is 0 or any positive integer less than N, j1 is any positive integer less than P/N, and k is 0 or any positive integer (Suresh, paras. [0076], [0077], [0081], [0084], [0146], Fig. 10: for each stage of the mining operation (i.e. the i+j1*N-th operation stage), generating for each cycle of the clock of the message digest (i.e. each i+j1*N-th reference clock cycle), extension data for storage in extended registers of a stage of the mining operation based on data from previous stages of the pipeline (i.e. extension data from in an extension register in adjacent previous N operation stages).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 

	Regarding claim 4, Suresh and Yin disclose the limitations of claims 1 and 2.
Suresh and Yin disclose the limitations of claim 4 as follows:
	The circuit of claim 2, 
	wherein the clock module is further configured to generate 1st clock signal to N-th clock signal having the second frequency (Suresh, paras. [0074]-[0075], [0077]-[0078], [0081]: generating slower clock signals at ½ speed for the message scheduler (i.e. clock signals for the second frequency)); 
	wherein rising edges of the 1st clock signal to the N-th clock signal are aligned with rising edges of the reference clock signal, and a rising edge of each of a 2nd clock signal to the N-th clock signal is one reference clock cycle later than a rising edge of its previous clock signal (Suresh, paras. [0078], [0081], [0085]: wherein rising edges of the slower clock signals of the message scheduler (i.e. second frequency) and rising edges of the clock for the message digest (i.e. reference clock signal) are clocked/aligned together, where the rising edge of the slower clock are clock cycles behind the faster clock of the message digest); and 
	wherein a second set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) in a p+q*N-th operation stage operates based on a p-th clock signal, p being any positive integer not greater than N, q being 0 or any positive integer such that (p+q*N) is not greater than P is satisfied (Suresh, paras. [0074]-[0075], [0077]-[0078], [0081], [0085], [0146]: registers with extended data in a stage of the mining operation operate based on clock signals for that stage (i.e. p-th clock)).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 5, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 5 as follows:
	The circuit of claim 3, 
	wherein an output of one of a first set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of each of the 1st operation stage to P-N operation stage is coupled to an input of one of a second set of extension registers of each of the adjacent next N operation stages (Suresh, paras. [0074]-[0075], [0077]-[0078], [0081], [0146], Figs. 10-11: output from a registers of one stage of the mining operation is coupled to inputs from other registers for adjacent operation stages); and 
	wherein an input of one of a first set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of each of N+1-th operation stage to the P-th operation stage is coupled to an output of one of a second set of extension registers of each of the adjacent previous N operation stages through an N-to-1 multiplexer (Suresh, paras. [0074]-[0075], [0077]-[0078], [0081], [0146], Figs. 10-11: input of extended registers of a stage of the operation is coupled to output data from other registers of adjacent stages of the operation through multiplexers).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 6, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 6 as follows:
	The circuit of claim 2, 
	wherein the plurality of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of each of the 1st operation stage to the P-th operation stage further comprises a third set of extension registers operating at a third frequency, and wherein the third frequency is 1/M times of the first frequency, and M is a fixed positive integer which is greater than 1, less than the number of extension registers in the third set of extension registers and not equal to N (Suresh, paras. [0074]-[0075], [0077], [0095]-[0096], [0146]: registers of each stage of the mining operation (i.e. from 1st operation stage to P-th operation stage) comprise registers operating at a slower clock rate other than ½ (i.e. third frequency), where M would be greater than 1 (in order for the overall fraction to be less than 1)).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 
Although Suresh does not explicitly disclose slower frequencies other than half slower than a first frequency, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the invention at additional slower frequencies (third & fourth frequencies which are slower than the first frequency), because Suresh does not limit the benefit obtained by operating at slower frequencies to only operating at half the normal frequency (paras. [0074]-[0075]).  Therefore, it would be a matter of design choice for one of ordinary skill in the art to select any desired third or fourth frequency which is slower than the frequency of the message digest.

	Regarding claim 7, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 7 as follows:
	The circuit of claim 6, 
	wherein a r+j2*M-th operation stage is configured to generate, during a C2+r+k*M-th reference clock cycle, extension data for storage in a third set of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) of a current operation stage based on extension data in at least one extension register in adjacent previous M operation stages of the current operation stage; and wherein C2 is a fixed positive integer, r is 0 or any positive integer less than M, j2 is any positive integer less than P/M, and k is 0 or any positive integer (Suresh, paras. [0074]-[0075], [0077]-[0078], [0081], [0146], Figs. 10-11: for each stage of the mining operation (i.e. the r+j2*M-th operation stage), generating for each cycle of the clock of the message digest (i.e. each C2+r+k*M-th reference clock cycle), extension data for storage in extended registers of a stage of the mining operation based on data from previous stages of the pipeline (i.e. extension data from in an extension register in adjacent previous N operation stages).  
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 

	Regarding claim 8, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 8 as follows:
	The circuit of claim 1, wherein the circuit is used to perform SHA-256, 
	wherein the plurality of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) includes 16 32-bit registers R0 to R15, 	wherein the first set of extension registers includes registers R0, R1, R9, R14 and R15, the second set of extension registers includes registers R2 to R8 and registers R10 to R13, and wherein N = 2, 3 or 4 (Suresh, paras. [0074]-[0075], [0077], [0146]: extension registers includes 16x32 bit registers, wherein N = 2).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 
It would have been obvious to one of ordinary skill in the art to vary the number of extended registers in Suresh as a matter of design choice to meet the needs of the designer for larger or smaller numbers of registers and because Suresh discloses that “[a]ternative embodiments of the disclosure may use wider or narrower registers” (para. [0169]).

	Regarding claim 9, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 9 as follows:
	The circuit of claim 1, wherein the circuit is used to perform SHA-256, 
	wherein the plurality of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) includes 16 32-bit registers R0 to R15, 	wherein the first set of extension registers includes registers R0, R1, R14 and R15, the second set of extension registers includes registers R2 to R13, and wherein N = 2, 3, 4, 5, 6, 7, 8, 9, 10 11 or 12 (Suresh, paras. [0074]-[0075], [0077], [0146]: extension registers includes 16x32 bit registers, wherein N = 2).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 
It would have been obvious to one of ordinary skill in the art to vary the number of extended registers in Suresh as a matter of design choice to meet the needs of the designer for larger or smaller numbers of registers and because Suresh discloses that “[a]ternative embodiments of the disclosure may use wider or narrower registers” (para. [0169]).

	Regarding claim 10, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin disclose the limitations of claim 10 as follows:
	The circuit of claim 6, wherein the circuit is used to perform SHA-256, wherein the plurality of extension registers (Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers)) includes 16 32-bit registers R0 to R15, wherein the first set of extension registers includes registers R0, R1, R9, R14 and R15, the second set of extension registers includes registers R10 to R13, the third set of extension registers includes registers R2 to R8, and wherein N = 2, 3, 4, M = 2, 3, 4, 5, 6, or 7 (Suresh, paras. [0074]-[0075], [0077], [0094]-[0096], [0146]: extension registers includes 16x32 bit registers, wherein N = 2 and M is a number other than 2).
The same motivation to combine Yin with Suresh utilized in claim 1 is equally applicable in the instant claim. 
It would have been obvious to one of ordinary skill in the art to vary the number of extended registers in Suresh as a matter of design choice to meet the needs of the designer for larger or smaller numbers of registers and because Suresh discloses that “[a]ternative embodiments of the disclosure may use wider or narrower registers” (para. [0169]).

	Regarding claim 12, Suresh discloses the limitations of claim 12 as follows:
An apparatus for performing a data processing algorithm, comprising [[the]] a circuit comprising :
	an input module for receiving data (para. [0052]: receiving a message/header data); and 
	an operation module for calculating a hash value based on the received data, the operation module including a plurality of operation stages arranged in a pipeline structure, the plurality of operation stages including a 0th operation stage, a 1st operation stage, up to a P-th operation stage, wherein P is a fixed positive integer greater than 1 and less than the number of operation stages in the pipeline structure (paras. [0052], [0063], [0072]: calculating a hash value based on the received message based upon performing stages of a pipeline for a bitcoin mining operation (performing hash rounds), where there are multiple stages (i.e. a 0th stage, a 1st stage and additional stages (i.e. P-th stages)), 
	wherein each of the 1st operation stage to the P-th operation stage (where each of the bitcoin mining operation stages of the pipeline) includes: 
	a plurality of cache registers for storing intermediate values of a current operation stage and operating at a first frequency (paras. [0052], [0057]-[0059], [0063], [0074], [0075], [0077]: plurality of registers for storing intermediate values of a current stage of the operation operating at a first regular frequency of the message digest), and 
	a plurality of registers for storing extension data of a current operation stage, and including a first set of registers operating at the first frequency and a second set of registers operating at a second frequency (paras. [0074]-[0075], [0077], [0139], [0146], [0169]: register sets (i.e. first and second sets) for storing extended instruction set data for stages of bitcoin mining operating (i.e. current operation stage) at frequency of message digest (i.e. first frequency) and for operating at a slower frequency (i.e. second frequency) of the message scheduler), 
	wherein the second frequency is 1/N times of the first frequency, and N is a fixed positive integer which is greater than 1 and not greater than the number of registers in the second set of registers (paras. [0074]-[0075], [0077], [0146]: where the slower frequency of the frequency scaled message scheduler (i.e. second frequency) is ½ of the frequency of the message digest (i.e. first frequency), where N = 2 which is greater than 1 and not greater than the number of registers = 36).
Suresh does not explicitly disclose the remaining limitations of claim 12 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
However, in the same field of endeavor, Yin discloses the remaining limitations of claim 12 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
(Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers));
Yin is combinable with Suresh because both are from the same field of endeavor of reducing the power consumption in hashing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yin’s extension registers into the registers of Suresh because Yin discloses in the Background section that the existing SHA-224/256 structure comprises extended registers (p. 1) and Suresh discloses that the hashing is performed for SHA-256 (para. [0057]) and because employing these types of registers enables reducing the amount of power consumed by reducing the number of register units required (Yin, p. 2).

	Regarding claim 13, Suresh discloses the limitations of claim 13 substantially as follows:
A method for performing an algorithm, wherein the algorithm is performed with [[the]] a circuit comprising: 
	an input module for receiving data (para. [0052]: receiving a message/header data); and 
	an operation module for calculating a hash value based on the received data, the operation module including a plurality of operation stages arranged in a pipeline structure, the plurality of operation stages including a 0th operation stage, a 1st operation stage, up to a P-th operation stage, wherein P is a fixed positive integer greater than 1 and less than the number of operation stages in the pipeline structure (paras. [0052], [0063], [0072]: calculating a hash value based on the received message based upon performing stages of a pipeline for a bitcoin mining operation (performing hash rounds), where there are multiple stages (i.e. a 0th stage, a 1st stage and additional stages (i.e. P-th stages)), 
	wherein each of the 1st operation stage to the P-th operation stage (where each of the bitcoin mining operation stages of the pipeline) includes: 
	a plurality of cache registers for storing intermediate values of a current operation stage and operating at a first frequency (paras. [0052], [0057]-[0059], [0063], [0074], [0075], [0077]: plurality of registers for storing intermediate values of a current stage of the operation operating at a first regular frequency of the message digest), and 
	a plurality of registers for storing extension data of a current operation stage, and including a first set of registers operating at the first frequency and a second set of registers operating at a second frequency (paras. [0074]-[0075], [0077], [0139], [0146], [0169]: register sets (i.e. first and second sets) for storing extended instruction set data for stages of bitcoin mining operating (i.e. current operation stage) at frequency of message digest (i.e. first frequency) and for operating at a slower frequency (i.e. second frequency) of the message scheduler), 
	wherein the second frequency is 1/N times of the first frequency, and N is a fixed positive integer which is greater than 1 and not greater than the number of registers in the second set of registers (paras. [0074]-[0075], [0077], [0146]: where the slower frequency of the frequency scaled message scheduler (i.e. second frequency) is ½ of the frequency of the message digest (i.e. first frequency), where N = 2 which is greater than 1 and not greater than the number of registers = 36).
Suresh does not explicitly disclose the remaining limitations of claim 13 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
However, in the same field of endeavor, Yin discloses the remaining limitations of claim 13 as follows:
		extension registers and a first set of extension registers and a second set of extension registers
(Yin, p. 1, Summary of the Invention & p. 4:SHA-224/256 comprises message extension of 48 expanders and 64-stage pipeline register set comprising register sets Wt1, W, Wt64 (i.e. sets of extension registers));
Yin is combinable with Suresh because both are from the same field of endeavor of reducing the power consumption in hashing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yin’s extension registers into the registers of Suresh because Yin discloses in the Background section that the existing SHA-224/256 structure comprises extended registers (p. 1) and Suresh discloses that the hashing is performed for SHA-256 (para. [0057]) and because employing these types of registers enables reducing the amount of power consumed by reducing the number of register units required (Yin, p. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suresh (US 2020/0103930) in view of Zhang Yin (CN 108427575, machine translated) (hereafter “Yin”), as applied to claim 1, further in view of Denham (US 2020/0036517).
	Regarding claim 11, Suresh and Yin disclose the limitations of claim 1.
Suresh and Yin do not disclose the limitations of claim 11 as follows:
	The circuit of claim 1, wherein the plurality of cache registers and the plurality of extension registers comprise at least one of D flip-flops and latches
However, in the same field of endeavor, Denham discloses the limitations of claim 11 as follows:
	The circuit of claim 1, wherein the plurality of cache registers and the plurality of extension registers comprise at least one of D flip-flops and latches (Denham, paras. [0053], [0055], [0058]-[0061]: expander circuit comprises expander/extension Registers comprising Delay Flip-Flops (i.e. D flip-flops) and latches).
Denham is combinable with Suresh and Yin because all are from the same field of endeavor of improving energy consumption in circuits during hashing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Denham’s D flip-flops and latches with the system of Suresh and Yin because D flip-flops are well known for their application in forming registers, shift registers and waveform generators of digital signals.  

Prior Art Not Considered
Prior art considered but not relied upon includes:
1) Liu (US 2021/0167761) discloses improving circuit performance and reducing power consumption while performing hashing for bitcoin mining through the application of D flip-flops and latches to generate registers and digital signals).

Conclusion
For the above-stated reasons, claims 1-13 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438